This suit was instituted by J. C. Bryant against the Atchison, Topeka Santa Fé Railway Company for damages alleged to have been sustained by reason of personal injuries inflicted upon him while in the employment of said company. Upon trial before a jury, verdict was rendered in his favor assessing his damages in the sum of $5,000, and judgment was rendered accordingly.
Rule 25 for the government of the Courts of Civil Appeals, as amended January 24, 1912 (142 S.W. xii), provides that an assignment of error must refer to that portion of the motion for a new trial in which the error is complained of. Since none of the assignments herein comply with this provision of the rule, they will not be considered.
In opinion rendered upon rehearing in El Paso Electric Railway Co. v. Lee, 157 S.W. 748, recently filed and not yet officially reported, we at length state our reasons for declining to consider assignments of error which do not comply with that provision of amended rule 25, which requires the same to refer to that portion of the motion for a new trial in which the error is complained of. We here now refer to this opinion as stating in full our reasons for declining to consider the assignments in this case.
Affirmed.
HARPER, C.J., did not sit in this case.